Citation Nr: 0717113	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In a February 2007 statement, the appellant indicated that 
she wished to attend a personal hearing, but could not afford 
it.  She indicated that she would write down everything that 
she would like to say at a hearing, and then proceeded to 
reiterate her argument.  Based on this statement, the Board 
concludes that the appellant would like to proceed without a 
personal hearing.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in March 2003.  The immediate cause of death was 
cardiopulmonary arrest.  

2.  At the time of his death, the veteran was service-
connected for one disability - residuals of fracture of left 
tibia and fibula with chronic osteomyelitis (60 percent).

3.  A preponderance of the evidence is against a finding that 
the cause of the veteran's death was related to his active 
military service.

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disability either caused 
or contributed substantially or materially to cause his 
death.
5.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability, and he did 
not die as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met.  38 U.S.C.A. § 3500 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006   ), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in June 2003, September 2003, and 
March 2004 letters.  Collectively, these letters informed the 
appellant to send any pertinent evidence in her possession to 
VA, informed her of the evidence required to substantiate the 
claim, the information required from her to enable VA to 
obtain evidence on the veteran's behalf, the assistance that 
VA would provide to obtain evidence on the veteran's behalf, 
and that she should submit such evidence or provide VA with 
the information necessary for VA to obtain such evidence on 
the veteran's behalf.  Therefore, the Board finds that the 
appellant was provided with the notice required by the VCAA.

All available evidence pertaining to the appellant's claim 
has been obtained and associated with the claims folder.  The 
claims folder contains service medical records, medical 
evidence from Dr. Laughlin, internet articles, the veteran's 
death certificate, and lay statements.  The appellant has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Review of the evidence of record reveals that the veteran 
died in March 2003 at Russellville Hospital.  The certificate 
of death reflects that the immediate cause of death was 
cardiopulmonary arrest.  

At the time of his death, the veteran was in receipt of a 60 
percent evaluation for residuals of fracture of left tibia 
and fibula with chronic osteomyelitis.  He had no other 
service-connected disability. 

The appellants' primary assertion is that the veteran's 
service-connected residuals of fracture of left tibia and 
fibula with chronic osteomyelitis caused hypertension, which 
she attributes to his death.  In support of her contention, 
the appellant relies on a July 2004 statement provided by the 
veteran's private physician, Dr. Laughlin.  Such physician 
noted that the veteran had been his patient for many years 
prior to his death.  The physician noted that the veteran had 
severe osteoarthritic pain in both knees, for which he took 
medication.  Dr. Laughlin stated that "[i]n the months prior 
to his death, his pain continued to be quite severe and his 
blood pressure was elevated on the last three or four visits.  
We feel that the blood pressure certainly was elevated 
because of the severity of his pain and this contributed to 
his heart attack and subsequent death."

The appellant alternatively asserts that the veteran had 
PTSD, which in turn caused elevated blood pressure, which 
contributed to his death.  In support of this contention, the 
appellant relies on April 2003 and March 2004 letters from 
the same private physician, Dr. Laughlin.  According to the 
April 2003 letter, Dr. Laughlin stated that the veteran had 
advised him that he suffered from PTSD as a result of Vietnam 
experiences.  He reported having nightmares and using 
tranquilizers to sleep.  Dr. Laughlin stated that while the 
veteran was convinced that he suffered from this problem, he 
apparently did not share this with others, including his 
family.  In the March 2004 letter, Dr. Laughlin indicated 
that the veteran "has documented history of post-traumatic 
stress disorder as a result of his Vietnam experiences.  He 
reported waking up at night with nightmares and having to 
take tranquilizers to sleep."  Attached to the letter was an 
internet article titled "Post-traumatic Stress Boosts Heart 
Risk," and a medical study which analyzed the heart rate 
variability among patients with PTSD, and those with panic 
disorder.  

The record also contains an unfavorable opinion by a 
September 2004 VA examiner.  Such examiner essentially 
concluded that the veteran's service-connected disability did 
not contribute to his death.  Rather, the examiner opined 
that coronary artery disease most likely caused the veteran's 
cardiopulmonary arrest and subsequent death.  The VA examiner 
further concluded that the record contains no evidence 
reflecting that the veteran ever had PTSD.  

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments.  
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).   

On review, the Board is inclined to give greater weight to 
the opinion of the September 2004 VA examiner than to the 
opinions provided by Dr. Laughlin.  In this regard, the VA 
examiner had the benefit of a review of the veteran's entire 
claims folder, to include Dr. Laughlin's statement.  There is 
no indication that Dr. Laughlin reviewed the veteran's entire 
claims folder, therefore that statement is considered less-
informed.  In reviewing the claims folder, the VA examiner 
noted the numerous risk factors that the veteran had for 
coronary artery disease, to include a past history of 
cigarette smoking, secondary cigarette exposure from his wife 
being a smoker, a rather severe hyperlipidemia first 
documented in 1999, long-standing hypertension, and a family 
history of coronary artery disease (his father died suddenly 
at the age of 54).  Dr. Laughlin did not acknowledge or 
discuss these risk factors in his opinions. 

Further, in response to Dr. Laughlin's suggestion that the 
veteran had post-traumatic stress disorder, which caused 
hypertension, and ultimately contributed to his death, the VA 
examiner noted that there is no documentation confirming that 
the veteran ever had PTSD during his lifetime.  
Significantly, the VA examiner stated that the diagnosis of 
PTSD requires certain psychological criteria, for which the 
veteran had not been evaluated.  See generally, 38 C.F.R. § 
4.125.  The September 2004 VA examiner concluded that Dr. 
Laughlin's suggestion that the veteran had PTSD is "purely 
speculation."  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  

Finally, in response to the internet article and study 
submitted by Dr. Laughlin, the September 2004 VA examiner 
stated that assuming, but not conceding, that the veteran had 
PTSD during his lifetime, PTSD does not cause hypertension, 
but admitted that it may aggravate hypertension.  The 
examiner further stated that PTSD has never been shown to 
cause coronary artery disease.  Ultimately, the examiner 
concluded that the evidence did not show that the veteran had 
PTSD.  For the reasons cited above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's death was related to service or to his service-
connected disability.

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


Entitlement to DEA

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under conditions other then dishonorable, and had a permanent 
and total service-connected disability in existence at the 
date of death; or where the veteran died as a result of the 
service-connected disability.  See 38 C.F.R. § 3.807 (2006).

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  At the time 
of the veteran's death, his combined disability evaluation 
was 60 percent.  Accordingly, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
DEA benefits.  Where the law and not the evidence is 
dispositive, a claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, the appeal for educational 
assistance benefits is denied as a matter of law.

As the preponderance of the evidence is against the claims 
for service connection for cause of the veteran's death and 
eligibility for DEA benefits, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).




ORDER

Service connection claim for the cause of the veteran's death 
is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


